Name: COMMISSION REGULATION (EEC) No 1872/93 of 12 July 1993 re-establishing the levying of customs duties on products of category 28 (order No 40.0280), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 14. 7 . 93 Official Journal of the European Communities No L 171 /5 COMMISSION REGULATION (EEC) No 1872/93 of 12 July 1993 re-establishing the levying of customs duties on products of category 28 (order No 40.0280), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas, in respect of products of category 28 (order No 40.0280), originating in India, the relevant ceiling amounts to 109 000 pieces ; Whereas on 25 January 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 17 July 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN code Description 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breeches and (1 000 pieces) 6103 41 90 shorts (other than swimwear) knitted or crocheted, 6103 42 10 of wool, of cotton or man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 396, 31 . 12. 1992, p. 1 . No L 171 /6 Official Journal of the European Communities 14. 7. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1993 . For the Commission Christiane SCRIVENER Member of the Commission